Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-17 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 1-10, drawn to a method for producing a cell population for treating cancer in a patient, the cell population comprising CD1c+/CD19- myeloid dendritic cells, wherein less than or equal to 25 % of the CD1c+/CD19- dendritic cells are CD1c+/CD19-/CD14+ cells, the method comprising the steps of: purifying the dendritic cells from the blood of the patient using: an antibody capable of binding to CD1c (BDCA-1) dendritic cells, an antibody capable of binding to a monocyte marker expressed on a monocyte, an antibody capable of binding to a B cell marker expressed on a B-lymphocyte; and, producing the cell population; classified, for example, A61K 2039/5154.

Group II, claims 11-15, drawn to a method for treating cancer, comprising administering a cell population of CD1c+/CD19- myeloid dendritic cells, wherein less than or equal to 25 % of the CD1c+/CD19- dendritic cells are CD1c+/CD19-/CD14+ cells to a patient diagnosed with cancer; classified, for example, A61K 39/0011.

Group III, claims 16-17, drawn to a medicament, comprising a cell population for treating a patient diagnosed with cancer, wherein the cell population is a cell population of CD1c+/CD19- myeloid dendritic cells, wherein less than or equal to 25 % of the CD 1c+/CD19- dendritic cells are CD1c+/CD19-/CD14+ cells; classified, for example, C12N 5/0639.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions, Groups I-II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group I is drawn to a method for producing a cell population for treating cancer in a patient, the cell population comprising CD1c+/CD19- myeloid dendritic cells, while Group II is drawn to a method for treating cancer, comprising administering a cell population of CD1c+/CD19- myeloid dendritic cells. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the cell population of CD1c+/CD19- myeloid dendritic cells of Group III can be used for treating a disease other than cancer.
	Inventions of Group I and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group I can be used to make a cell population other than the cell population of CD1c+/CD19- myeloid dendritic cells.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups I-II: 
This application contains claims directed to the following patentably distinct species of cancer. Applicant is required to select one species of cancer recited in claims 12-15.

8.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of cancer is structurally and/or functionally different from the others, each different species of the invention of Group II is a materially and manipulatively different process. In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of cancer will not provide adequate information regarding any other.  Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

11.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

12.	During a telephone conversation with Mr. R. Burns Israelsen on 05/12/2022, a provisional election was made without traverse to prosecute the invention of Group II, claim 11-15, and species of a solid cancer or a blood cancer. Affirmation of this election must be made by applicant in replying to this Office action.  

13.	Claims 1-17 are pending in the application. Claims 1-10 and 16-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

14.	Claims 11-15 are currently under prosecution.

Priority
15.	Applicant’s claim under 35 U.S.C. §§ 121 for benefit of the earlier filing date of applications, is acknowledged.  

16.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (J Immunol., April 1, 2010, 184 (1 Supplement), abstract no. 144.14, pages 1-4, IDS) and in view of Schmitz et al. (US 7,030,228, issued on April 18, 2006, IDS).
	Claims 11-15 are drawn to a method for treating cancer, comprising administering a cell population of CD1c+/CD19- myeloid dendritic cells, wherein less than or equal to 25% of the CD1c+/CD19- dendritic cells are CD1c+/CD19-/CD14+ cells to a patient diagnosed with cancer.
	Thus, claims 11-15 can be interpreted as a method for treating cancer, comprising administering a cell population of CD1c+/CD19- myeloid dendritic cells, wherein more than or equal to 75% of the CD1c+/CD19- dendritic cells are CD1c+/CD19-/CD14- cells to a patient diagnosed with cancer.
	Cheng et al. teach a method of preparing dendritic cells, wherein 90% of the dendritic cells are CD14-/CD19-/BDCA1+; see entire document, e.g. page 1. BDCA1 is also known as CD1c; see abstract of the instant application.
	Cheng et al. do not teach treating cancer using CD1c+/CD19-/CD14- dendritic cells.
However, this deficiency is remedied by Schmitz et al.
Schmitz et al. teach a method of isolating BDCA1+/BDCA4+ dendritic cells (DCs); see entire document, e.g. col. 7-8. BDCA1 is also known as CD1c; see abstract of the instant application. Thus, Schmitz et al. teach CD1c+ dendritic cells. Schmitz et al. teach a method of treating cancer comprising administering the CD1c+ dendritic cells; see col. 39-42. Schmitz et al. teach that cancer includes melanoma, prostatic adenocarcinomas, acute and chronic leukemias; see col. 42.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising administering CD1c+/CD19-/CD14- dendritic cells. One would have been motivated to do so because Cheng et al. teach a method of preparing dendritic cells, wherein 90% of the dendritic cells are CD1c+/CD19-/CD14-; Schmitz et al. teach a method of treating cancer comprising administering the CD1c+ dendritic cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the CD1c+ dendritic cells of Schmitz et al. for another CD1c+/CD19-/CD14- dendritic cells of Cheng et al., for cancer treatment, because simple substitution of the CD1c+ dendritic cells of Schmitz et al. for another CD1c+/CD19-/CD14- dendritic cells of Cheng et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the CD1c+ dendritic cells of Schmitz et al. for another CD1c+/CD19-/CD14- dendritic cells of Cheng et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
21.	No claim is allowed.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642